       Case: 3:16-cr-00286-JJH Doc #: 35 Filed: 02/08/21 1 of 2. PageID #: 291




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



United States of America,                                          Case No. 3:16-cr-348

                         Plaintiff,

        v.                                                         ORDER


Maurice Smith,

                         Defendant.



        Defendant Maurice Smith, an inmate at Federal Correctional Complex – Allenwood in

White Deer, Pennsylvania, has filed a second motion for an order reducing his sentence to time

served and providing for his immediate release from custody. (Doc. No. 69). He also filed three

supplements to that motion. (Doc. Nos. 70, 71, and 72). I previously denied Smith’s motion for

compassionate release after concluding he failed to establish extraordinary and compelling reasons

to justify a reduced sentence or that a reduced sentence would fulfill the objectives of 18 U.S.C. §

3553(a). (Doc. No. 66). While not labeled as such, Smith’s motion in effect is one for

reconsideration of my earlier opinion.

        A party seeking reconsideration of a court’s order generally must show: “(1) an intervening

change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear error

or to prevent manifest injustice.” Plaskon Elec. Materials, Inc. v. Allied-Signal, Inc., 904 F. Supp. 644,

669 (N.D. Ohio 1995) (citation omitted); see also Reich v. Hall Holding Co., 990 F. Supp. 955, 965

(N.D. Ohio 1998) (citing Petition of U.S. Steel Corp., 479 F.2d 489, 494 (6th Cir. 1973)).


                                                      1
      Case: 3:16-cr-00286-JJH Doc #: 35 Filed: 02/08/21 2 of 2. PageID #: 292



       Smith has not identified new medical conditions which might constitute extraordinary and

compelling reasons to justify a reduced sentence. Nor does he identify a basis to challenge my

conclusion that a reduced sentence would not be sufficient to comply with the § 3553(a) factors.

Therefore, I deny his motion. (Doc. No. 69).

       So Ordered.
                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge




                                                 2
